10

11

12

13

14

15

16

17

18

19

20

2]

22

 

 

Case 3:18-cv-06052-JLR Document 19-3 Filed 11/04/19 Page 1 of 2

US. District Judge James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

TACOMA DIVISION
BARBARA MARIE MACKEY, 3:18-cv-06052-JLR
Plaintiff,
VS.
COMMISSIONER OF SOCIAL SECURITY, ORDER
Defendant.

 

It is hereby ORDERED that attorney fees in the amount of $1,834.81 shall be awarded to
Plaintiff pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412. Attorney fees will be
paid to Plaintiff's attorney, dependent upon verification that Plaintiff has no debt which qualifies
for offset against the awarded fees, pursuant to the Treasury Offset Program as discussed in
Astrue v. Ratliff, 130 S.Ct. 2521 (2010). Attorney fees are paid pursuant to 28 U.S.C, §1920.

If Plaintiff has no such debt, then the check shall be made out to Plaintiff's attorney and
mailed to Plaintiff's attorney’s office as follows: Kevin Kerr, P.O. Box 14490, Portland, OR
97293, If Plaintiff has a debt, then the check for any remaining funds after offset of the debt

shall be made to Plaintiff and mailed to Plaintiff's attorney's office at the address stated above.

 
10
il
12
13
14
15
16
17
18
19

20

21

22

 

 

Case 3:18-cv-06052-JLR Document 19-3 Filed 11/04/19 Page 2 of 2

uy
DATED this 5 day of Noyenlut , 2019.

Cl) ews

UNITED STATES DISTRICT JUDGE

Recommended for Entry ;
This __ day of , 2019,

 

 

United States Magistrate Judge

Presented by:

s/ Kevin Kerr

KEVIN KERR, WSB #47715
Schneider Kerr & Robichaux
PO Box 14490

Portland, OR 97293

(503) 255-9092
kevinkerr@schneiderlaw.com

 
